Dissenting Opinion by
Judge Kramee:
I respectfully dissent. Presently this Court has before it several appeals concerning requests for expansions to nonconforming uses. Research in these cases has brought about this dissent which may be equally applicable to the other cases.
In rendering this dissenting opinion I restrict it to those cases, such as here, where a property owner has established a lawful use on his land and thereafter (1) the municipality passes a zoning ordinance which makes such usage* nonconforming, or (2) where the municipality amends its zoning ordinance so that a usage either becomes nonconforming, or (3) an expansion of a nonconforming use or structure is further restricted. I draw this distinction at the outset for if a person purchases realty after the zoning ordinance makes the usage nonconforming, (1) the property owner has or should have knowledge of the restriction on the use *599of the property he has purchased, and (2) it may be assumed that the purchase price he paid reflects that restricted usage, and (3) therefore the owner is not harmed. If the zoning restrictions are applicable to all property and not limited to nonconforming uses, then this dissent would not be applicable.
This writer further recognizes that it may be argued that what is proposed herein would deter the advancement of the desired results of zoning ordinances, but in anticipation of that argument, I have restricted this opinion to those cases where there has been a change in the rules of the game after a property owner has committed himself to a then lawful conforming use of his property.
On this point I am impressed by the statement of the Court in Yocum v. Power, 398 Pa. 223, 227, 157 A. 2d 368 (1960) : “As nothing can be more unjust in criminal law than an ex post facto law, so nothing is more frowned on in civil law than a procedure which has the effect of making illegal what the law has already recognized as legal. No lover of American sports would approve of changing ground rules to favor one side or the other after the game had begun.”
CONSTITUTIONAL PROPERTY RIGHTS
We should start with an understanding of the basic concepts of property rights under our constitutional law. This principle was succinctly stated in the Lord Appeal, 368 Pa. 121, 125, 81 A. 2d 533, 535 (1951). There the Court, after tracing the sanctity of private property rights back through the common law and the Magna Carta to the Roman law, stated: “Both our Federal and State Constitutions provide for and guarantee to every citizen certain unalienable rights and liberties; and with respect to property limit the paramount right of the Sovereign State to take an owner’s *600land for a public use only, and even then, only if it pays tbe owner just compensation: Fifitb and Fourteenth Amendments to the Constitution of the United States; Article I, Section 10, Article XVI, Section 8, Constitution of Pennsylvania.” Justice Bell in writing the majority opinion then sets forth what must be the best statement concerning these property rights as they apply to property owners in Pennsylvania, when he stated: “. . . an owner of property is still entitled in Pennsylvania to certain unalienable constitutional rights of liberty and property. These include a right to use his own home in any way he desires, provided he does not (1) violate any provision of the Federal or State Constitutions; or (2) create a nuisance; or (3) violate any covenant, restriction or easement; or (4) violate any laws or zoning or police regulations which are constitutional. It is now well settled that zoning acts and ordinances passed under them are valid and constitutional as structural or general legislation whenever they are necessary for the preservation of public health, safety, morals or general welfare, and not unjustly discriminatory, or arbitrary, or unreasonable, or confiscatory in their application to a particular or specific piece of property. [Citing many cases].” (Emphasis added)
Although one can find historically some form of governmental control of land usage even before Colonial times, for acts amounting to nuisances, governmental control in the form of zoning is a rather recent development. About 50 years ago, the modern concept of municipal planning and land utilization crept into municipal government in the form of zoning laws. The first zoning laws as we know them today appeared in the city of New York in about 1916, and the first zoning laws in Pennsylvania were established under enabling legislation in 1927. Zoning laws are in derogation of not only the common law but the basic con*601stitutional property laws, and should be strictly construed. Lukens v. Ridley Township Zoning Board of Adjustment, 367 Pa. 608, 80 A. 2d 765 (1951).
To understand why zoning became necessary is merely to understand how this country has developed in the last 50 years. Argument can be made that modern transportation (primarily the automobile) created the impetus for this new concept in property law. The great numbers of gasoline stations zoning cases in the early years, and later the parking lot and shopping center cases, graphically illustrate this point.
ZONING UNDER THE POLICE POWERS
Zoning laws are founded upon the constitutional principle of the police powers of government to promote the public health, morals, safety and general welfare. Best v. Zoning Board of Adjustment, 393 Pa. 106, 141 A. 2d 606 (1958) and Bilbar Construction Company v. Easttown Township Board of Adjustment, 393 Pa. 62, 141 A. 2d 851 (1958). It is likewise clear, however, that the police power of government is not unlimited. In Harris v. State Board of Optometrieal Examiners, 287 Pa. 531, 536, 135 A. 237, 239 (1926), the Court said: “The legislature under the police power does not possess the power to enact rules which have no substantial relation to the end to be obtained. . . . Legislatures do not have the power, under the guise of police regulation, to arbitrarily invade the personal right and liberty of the individual. Its [the Legislature] determination of the extent of its power is not final or conclusive.”
A further caution was stated by Chief Justice Steen in the case of Cott Beverage Corporation v. Horst, 380 Pa. 113, 118, 110 A. 2d 405 (1955) : “By a host of authorities, Federal and State alike, it has been held that a law which purports to be an exercise of the police power must not be unreasonable, unduly oppres-*602give, or patently beyond tbe necessities of the case, and the means which it employs mnst have a real and substantial relation to the object sought to be attained. Under the guise of protecting the public interests, the legislature may not arbitrarily interfere with private business or impose unusual and unnecessary restrictions upon lawful occupations. The question whether any particular statutory provision is so related to the public good and so reasonable in the means it prescribes as to justify the exercise of the police power, is one for the judgment, in the first instance, of the law-making branch of the government, but its final determination is for the courts(Emphasis added)
Throughout the many reported cases there is much dicta on the niceties of such things as' governmental discretion, public welfare, the need for land use planning, and for environmental esthetics. Although planning boards, boards of adjustment, and municipal legislatures consistently disclaim any notion that zoning is being used for solely esthetic, or solely ethnic, or solely economic reasons, practical experience with these cases leads this writer to the conclusion that many times the real purposes behind use restrictions are the desires of special interest groups. These groups attempt to utilize zoning ordinances to protect their own property or to increase the value of it by prohibiting some other property owner from using his property. They seem to be fearful of their neighbor’s property use which may actually or psychologically interfere with the value or use of their own property.
There can be no question that zoning laws utilizing the concepts of comprehensive plans and public hearings have created better communities, but these laws have placed restrictions on a person’s right to use his property, sometimes unreasonably, under the guise of the police powers. Planners use zoning laws to keep out undesirables, whether persons or occupations.
*603To those who hold to the position that a planning commission and the legislative body of a municipality should absolutely control the land usages, nonconforming uses are a cancer to be eliminated and retarded at all costs.* Fortunately, however, the interests of the nonconforming use owner come under the protective cover of constitutional due process; and it became clear early in the development of zoning laws that nonconforming uses had to be protected.
Nonconforming uses are those tolerated uses of property (land, structures, or both) which existed at the time of the effective date of the zoning ordinance (or amendments thereto), and which do not come within the uses permitted in the area designated in the ordinance. In Re Yocum, 393 Pa. 148, 141 A. 2d 601 (1958). If a person purchases a piece of property with knowledge that its use is already restricted by a zoning ordinance, there is no real need to be concerned about taking his property; and such a property owner properly should be left to his remedies under the zoning procedures, e.g., variance or special exception applications. However, where the owner has commenced to use his property in a conforming way, that only becomes nonconforming because a zoning ordinance is passed after, or amended after, he purchased the property, we have an entirely different situation.**
*604THE DOCTRINE OF NONCONFORMING USE EXPANSION
Tbe court early recognized this problem and developed tbe doctrine of natural expansion. In Gilfillan’s Permit, 291 Pa. 358, 362, 140 A. 136, 137 (1927) tbe Court said: “Petitioner’s business bad been established at its present location long before tbe passing of tbe zoning ordinance and was actively conducted at tbe time tbe ordinance went into effect; accordingly, as tbe property was then used for lawful purposes, tbe city was without power to compel a change in tbe nature of the use, or prevent tbe owner from making such necessary additions to tbe existing structure as were needed to provide for its natural expansion and tbe accommodation of increased trade, so long as such additions would not be detrimental to the public welfare, safety and health.”
Earlier in the above-cited case tbe Court stated, at 361: “But inasmuch as tbe natural effect of ordinances of this description is to limit private rights in tbe interest of the public welfare, tbe exercise of tbe power must be carefully guarded and permitted only in cases where tbe conditions and circumstances are such as to show tbe effect of the ordinance to be a reasonable and proper exercise of tbe police power. Tbe subject is considered by tbis Court in Ward’s Appeal, 289 Pa. 458 and Liggett’s Appeal, 271 Pa. 109, and by tbe Supreme Court of tbe United States in Village of Euclid v. Ambler Realty Co., 272 U.S. 365, in which tbe constitutionality of such ordinance is upheld as a proper exercise of tbe police power, provided they do not interfere with the use or control of private property without relation to the public safety, health, morals and general welfare, and also bolding that tbe power to regulate does not extend to an arbitrary, unreasonable or unnecessary intermeddling with tbe ownership of private property.”
*605The passage of time saw our Supreme Court give recognition to the constitutional implications involved in the area of expansion of nonconforming uses*. The court in Upper Darby Township Appeal, 391 Pa. 347, 354, 138 A. 2d 99, 102 (1958) stated: “If we were to prevent the natural growth and expansion of a protected nonconforming use, we would invade the constitutional guarantees of due process which indeed brought the nonconforming principle into being ” (Emphasis added) The Court recently re-emphasized this principle in the case of Silver v. Philadelphia Zoning Board of Adjustment, 435 Pa. 99, 102, 255 A. 2d 506, 507 (1969) wherein it said: “The rationale behind the doctrine [of expansion] can be traced to the due process requirements protecting private property. If a person owns property which constitutes a valid nonconforming use, it is inequitable to prevent him from expanding the property as the dictates of business or modernization require. . . . Although our opinions have apparently never explicitly so held, we must conclude from the tenor of these decisions that the right of natural expansion is a constitutional right protected by the due process clause.” (Emphasis added.) In the Silver case, there was a prohibition against all natural expansion of nonconforming uses within certain districts. The Court held, “What a city cannot do is indiscriminately forbid all natural expansion.” The opinion hastened to qualify the right of natural expansion by saying: “This right is not unlimited, however. The contemplated expansion must not be detrimental to the public health, welfare and safety. We have never ques*606tioned. tbe right of a municipality to impose reasonable restrictions on tbe expansion of a nonconforming use.”
I believe that tbe teaching of tbe Silver case and its predecessors stands for tbe proposition that tbe right to natural expansion is one which inheres in the property subject only to reasonable regulation. To allow a municipality to create any blanket percentage of permitted expansion is to do violence to this judicially created doctrine. The concept of natural expansion, I believe, means just what the words imply, an expansion which is appropriate and necessary to the use in question. The setting of any arbitrary percentage of permitted expansion is in diametric opposition to the essence of the doctrine. The Court in Silver at 103, cited Gross v. Zoning Board of Adjustment, 424 Pa. 603, 227 A. 2d 824 (1967) “Pennsylvania’s ruling in this respect [expansion of nonconforming uses] is premised upon the view that the owner of property to which a lawful nonconforming use has attached enjoys a vested property right thereto which may not be abrogated, unless it is a nuisance, or abandoned, or is extinguished by eminent domain [citing authorities] and that a zoning ordinance cannot preclude a natural and reasonable expansion thereof” (Emphasis added.) To drastically curtail such a right places a heavy burden of proof upon a municipality. This above-mentioned burden would necessitate showing that given the extent of an expansion which would be natural, nevertheless the interests of public welfare, etc., require its restriction.
In an attempt to carry out the doctrine of natural expansion of a nonconforming use, municipalities throughout this State arbitrarily established percentages of the land, structure or building use which a nonconforming use property owner could expand on the property in question. The percentage restrictions range from about 10 percent to about 50 percent depending on the whim of the municipal legislative body. This
*607In eornerstoning its decision, the majority relies on Smethport Area School District, supra, and Conestoga National Bank v. Patterson, 442 Pa. 289, A. 2d (1971). In Smethport, Justice Pomeroy said that Article Y, Section 9, “was not, of course, self-executing, . . .” and noted that there were four statutes designed to implement it. In Conestoga Bank, Justice Eoberts wrote that “this constitutional provision as implemented . . . mandates ... an appeal as of right. . .”. The majority tortures this language and construes that the Supreme Court would stress the necessity of implementing legislation to demand it as a prerequisite for a right to appeal. This, in my judgment, overlooks the break in the bridge of reasoning. The fact is that this issue has never been before the Supreme Court. In Smethport and Conestoga Bank, the issue before the Court involved only the question of the appropriate forum appointed by the Legislature. Can we, and I say we should not, grasp ambiguous2 and general language of our Supreme Court to steer ourselves on a course which leads us to an impractical and unreasonable dock, particularly when the effect of such an interpretation would be to void the obvious purpose of the constitutional enactment?
But, it is not enough to merely decide that Article Y, Section 9 provides appeals of right from administrative agencies. In expressing my opinion, I do not forget that we must determine whether this action involves such an appeal. The majority has mustered a formidable body of irrefutable case law in holding that •the Council of Basic Education is not an administrative body from which appeals should lie. South Mid-*608dletown School District, supra; Esbenshade, supra. However, the reasoning which found these decisions has been made inapplicable by Article Y, Section 9.
Both South Middletown and Esbenshade rely on legislative determination of “agency adjudications.” In both cases, the Supreme Court held that the Administrative Agency Law, Act of June 4, 1945, P. L. 1388, §1 et seq., as amended, 71 P.S. §1710.1 et seq. limits appeals from administrative agencies to adjudications, and that the Legislature had determined that the decision to approve or disapprove annexation of a part of a school district was administrative not adjudicative. See Esbenshade, 181 Pa. Superior Ct. at 239-41. As stated by Judge Bowman, now our President Judge, when sitting on the Dauphin County Court of Common Pleas in the South Middletown case: “It was under . . . statutory provisions that the Susquehanna Township School District [62 Dauph. 125 (1951)] and the Esbenshade cases were decided and held that the action of the Council (Board) in this area was nonjudicial and from which action no appeal would lie to this Court.” 86 Dauph. 361, 365 (1966). (Emphasis added.)
I do not dispute the conclusion of the majority that the action by the Council was nonadjudicatory. Since Newport Township School District v. State Tase Equalisation Board, 366 Pa. 603, 79 A. 2d 641 (1950), the Supreme Court has held that actions such as this are nonjudieial without relying upon any legislative determination of that issue. However, Article V, Section 9 did not give the Legislature the power to limit appeals from administrative agencies to quasi-judicial matters. We shall not rely on the restrictions of appeal which are set forth in the Administrative Agency Law. It is for us to make that determination. Esbenshade and South Middletown no longer control this issue.
*609The distinction between adjudicatory or judicial decisions by agencies and tbeir administrative decisions was clearly set forth in Newport which framed the portrait of all later decisions in this legal museum. Mr. Justice Ladner, in answering the question of whether purely administrative decisions are reviewable stated: “No statute since 1874 has enlarged our certiorari powers so far as administrative or nonjudicial tribunals are concerned.. .”. (Emphasis original) 366 Pa. at 608. Article V, Section 9 has finally enlarged the powers of the courts of Pennsylvania in this regard. As stated by Justice Pomeroy in Smethport, supra: This introduced a new concept to Pennsylvania jurisprudence, one which recognized the important position of administrative agencies in modern government, the quasi-ju-dieial functions that many of them perform and the fact that both property rights and personal rights cam be seriously affected by their decisions. (Emphasis added) 440 Pa. at 314. Our experience dictates and I firmly believe that administrative decisions by agencies have the same incisive effects on personal and property rights as adjudicatory decisions. I believe that Article Y, Section 9 was not intended to limit its reference to appeals from “administrative” agencies to “adjudications”.3 I judge that Article Y, Section 9 intended to provide a right of appeal from any and all administrative decisions.
Insomuch as this Court has been presented with an appeal of right from the decision of an administrative agency which has not been directed to another “court of record” or “appellate court”, it should have determined the merits of that appeal. Section 403 of the Appellate Court Jurisdiction Act of 1970, July 31,1970, *610Act No. 223, gives this Court jurisdiction in “all appeals from administrative agencies of the Commonwealth under the Administrative Agency Law or otherwise. . .”. While this may not explicitly provide for jurisdiction over this case in the Commonwealth Court,4 it certainly provides us with greater familiarity with the problems and procedures inherent therein than the other appellate courts. In the absence of a legislative determination otherwise, I would accept jurisdiction in this case, and in doing so, protect appellant’s constitutional right of review.

In this opinion where I use the words “use” or “usage” it is intended to include land use, structures and buildings. Cases in Pennsylvania define “nonconforming uses” as “use of a building or land which does not agree with the regulations of the use district in which it is situated”. In Re Yocum, 393 Pa. 148, 141 A. 2d 601 (1958). Haller Baking Co. Appeal, 295 Pa. 257, 145 A. 77 (1928).


 For example, the Philadelphia Zoning Code says at §14-104 Non-Conforming Structures and Uses: “It is the purpose of this Section to discourage and eventually eliminate nonconforming uses and structures because they are detrimental to the orderly development of the Oity.”


I want to mate it clear at this point, although the record does not disclose the problem in this case, that if the property owner has clearly shown his intent to use his property in a way which later becomes nonconforming, this would not be considered an expansion at all. Haller Baking Co. Appeal, 295 Pa. 257, 145 A. 77 (1928).


 The Pennsylvania Supreme Court has also spoken concerning the constitutional principles upon which the protection of existing nonconforming uses is based. See: Hanna v. Zoning Board of Adjustment, 408 Pa. 306, 312, 183 A. 2d 539, 543 (1962) ; Molnar v. George B. Henne & Co., 377 Pa. 571, 581, 105 A. 2d 325, 329, 330 (1954).


 The language in Conestoga Banh Is ambiguous and contradictory in that Justice Roberts in a footnote earlier in that opinion stated: “The issue of appealability is now clearly and finally resolved. Art. V, Sec. 9 of the Constitution has created and mandated a right of appeal from agency action.” (Emphasis original)


 Article V, Section 9 explicitly limits appeals from courts “not of record” to “cases” but places no restriction on appeals from administrative agencies. If any such limitation were intended, would it not have been manifested?


 While I am persuaded by Judge Mandebino’s dissenting opinion that Section 403 of the Appellate Court Jurisdiction Act has implemented Article V, Section 9, and provided for appeals such as this one in the Commonwealth Court, I have some doubt as to the validity of this argument. In Smethport Area School District v. Bowers, 440 Pa. 310, 269 A. 2d 712 (1970), Justice Pomeroy, subsequent to the passage of the Appellate Court Jurisdiction Act, failed to list it as one of the four statutes by which the Legislature implemented Article V, Section 9. Therefore, it would seem that the phrase “or otherwise” in Section 403 merely refers to the three implementing statutes other than the Administrative Agency Law, instead of providing additional implementation of Article V, Section 9.